Citation Nr: 1142856	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-38 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

For the entire period on appeal, the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity with such symptoms as depression, anxiety, sleep disturbance, nightmares, feelings of worthlessness, difficulty concentrating, inappropriate guilt, difficulty in maintaining interpersonal relationships, diminished interest, hearing voices, disrupted affect and mood, indecisiveness, and recurring thoughts of death without specific plan or intent.  The Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas with such symptoms as difficulties in judgment and thinking, suicidal or homicidal ideations, obsessional rituals which interfere with routine activities, speech disturbances, panic attacks, or the inability to maintain his personal hygiene.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not higher, for PTSD have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in August 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In March 2008, the Veteran underwent a psychiatric evaluation after experiencing symptoms indicative of PTSD while at work.  He reported that he decided to seek psychiatric treatment after witnessing an aggressive act between inmates during work hours.  At that time, the Veteran reported that he had been a heavy drinker until being charged with driving under the influence (DUI) approximately nine years prior.  He reported that he was able to quit drinking without assistance after his DUI charge.  He reported that he had a difficult time managing stress in his work environment.  The Veteran reported that he was married, but that he and his wife had been separated in the past as a result of his excessive drinking.  He reported that he had two children and that he considered his family to be his main source of support.  The Veteran also reported that he found solace in interacting with other Veterans.  

Upon mental status examination, the Veteran presented with hypo-activity behavior, but his eye contact was good.  The Veteran's affect was somewhat flat and his mood was blunted.  There was poverty of content of speech noted.  The Veteran's interview behavior was cooperative and he was oriented times three.  The Veteran's immediate and recent memory were noted to be poor.  The Veteran exhibited disturbance of attention with distractibility.  Thought processes were noted to include blocking and were tangential.  The Veteran voiced ideas of guilt with respect to thought content and worried that something bad would happen as a result of his actions.  The Veteran denied suicidal and homicidal ideations.  The Veteran also denied hallucinations and delusions.  The Veteran expressed feelings of detachment from others and a restricted range of emotions.  The examiner reported that the Veteran was of average intellect and that his personal and social judgment were intact.  The examiner also reported that the Veteran had moderate intellectual insight regarding his need for help with his situation.  

In sum, the examiner reported that the Veteran experienced anxiety at his place of work, which had intensified after witnessing an aggressive incident.  The examiner diagnosed chronic PTSD and major depressive disorder, without psychotic features.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 50.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].    

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In March 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced difficulty falling asleep and remaining asleep.  He reported that he would awaken approximately three to four times per night.  He also reported that he experienced nightmares approximately three to four times per week.  He reported that the nightmares included the need for him to deploy to Iraq despite the fact that his military service obligation had ended and that his active service had been limited to service in the Republic of Vietnam.  The Veteran also reported that he often thought of two men he knew that died while serving in the Republic of Vietnam; one died in a helicopter crash and the other committed suicide in his bunk.  The Veteran reported that he often thought of what the men's lives would have been like if they had not died.  The Veteran reported that he experienced flashbacks, especially when he heard sounds of helicopters or any sudden loud noise.  The Veteran reported that the flashbacks caused an extreme startle response.  He reported that he no longer watched television documentaries about Vietnam and that he did not read books on the subject.  The Veteran reported that his PTSD symptoms had been increasing over the last 10-12 years, but he did not understand why.  The Veteran reported that he was often irritated with his wife and was verbally, and at times, physically abusive towards her.  However, the Veteran did report that his treatment at the VA Medical Center had helped him in this regard.  The Veteran reported that he experienced some anxiety when out in public, but that he was able to go out and shop, see movies, or eat dinner in public with his wife.  Although, he did report that being in crowded environments increased his anxiety.  

The Veteran reported that he was currently unemployed.  He reported that he had experienced some difficulty at his most recent job at a correctional facility.  In this regard, he reported that he was able to get through training, but that he was threatened with job termination due to difficulties resulting from flashbacks he experienced at work.  He reported that he experienced flashbacks of his service in the Republic of Vietnam given the prison setting of his employment, in that the perimeter fence and the barbed wire reminded him of the two military camps that he served at.  When discussing his history of relationships with co-workers, the Veteran reported that he generally got along well with his co-workers, but that he did experience some interpersonal conflicts with supervisors due to his problems with authority and bad temper.  

Upon mental status examination, the Veteran was found to be appropriately dressed and adequately groomed.  He was alert and oriented to all spheres and was able to effectively relate by responding to questions and by engaging in appropriate spontaneous conversation.  The Veteran was noted to be cooperative throughout the appointment and he demonstrated appropriate demeanor.  The Veteran maintained appropriate eye contact and had no difficulty with receptive or expressive language.  The Veteran was able to orally communicate without difficulty.  The Veteran's affect was stable throughout the course of the examination and reflected a moderate decrease in both range and intensity.  The Veteran's thought processes were logical, goal directed, and appropriate in speed.  His thought content was free of any evidence of delusional ideations, hallucinatory perceptions, or obsessive/compulsive tendencies.  The Veteran did not have any current panic attack symptomatology.  The Veteran denied suicidal and homicidal ideations.  

The examiner diagnosed PTSD and major depressive disorder.  The examiner reported that the Veteran's symptoms were significant.  The examiner noted that the Veteran's symptoms included variable sleep at night, causing fatigue during the day due to poor sleep quality; concentration difficulties due to thoughts about events in the Republic of Vietnam and the two individuals that he knew who died there; flashbacks during the day; an easy startle response and jumpiness to loud and unexpected noises; his short fuse and interpersonal conflict with his wife; and his efforts to avoid stimuli relating to his experiences in the Republic of Vietnam.  The examiner reported that there was no evidence of significant cognitive decline and would estimate that the Veteran's overall judgment and insight were adequate.

The examiner reported that the Veteran's PTSD and related major depressive disorder had no more than a mild impact on the Veteran's occupational endeavors, in that it usually led to argumentativeness with his supervisors, but did not cause any significant job terminations or impact his performance.  The examiner also reported that the Veteran was able to interact well within the general public.  The examiner reported that the Veteran's biggest difficulties had been interpersonal in nature, in that he has had a rather tumultuous marriage, including both verbal and physical abuse and physical separations.  The examiner noted that the Veteran's interpersonal issues had been moderate to severe during the 30+ years the Veteran had been married to his wife.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 51 and noted that this represented moderate symptoms and moderate difficulty in social, occupational, or school functioning.  

A review of the record shows that the Veteran has also received mental health counseling and medication management at the VA Medical Center.  A review of the treatment notes show that the Veteran has complained of difficulty sleeping, nightmares, preoccupation with Vietnam, depression, anxiety, hearing voices, feeling overwhelmed, stress, diminished interest, inappropriate guilt, feelings of worthlessness, difficulty concentrating, indecisiveness, and recurring thoughts of death without specific plan or intent.  The Veteran is maintained on psychotropic medication and has consistently been assigned GAF scores of 45 and 50.  Additionally, a review of the treatment records shows that the Veteran seems to be improving somewhat as a result of his medication management and mental health counseling.   

The Board finds that the Veteran is entitled to a disability rating of 50 percent for the entire period on appeal.  In this regard, the Board notes that the Veteran's PTSD has been manifested by symptoms of depression, anxiety, sleep disturbance, nightmares, feelings of worthlessness, difficulty concentrating, inappropriate guilt, difficulty in maintaining interpersonal relationships, diminished interest, hearing voices, disrupted affect and mood, indecisiveness, and recurring thoughts of death without specific plan or intent.  Additionally, the Veteran has consistently been assigned GAF scores of 45-50 indicating a rather moderate impairment.  Also, the Board notes that the Veteran is maintained on psychotropic medication.  Therefore, the Board finds that the symptoms exhibited by the Veteran during the entire rating period more nearly approximate those contemplated by the 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability rating for a psychiatric disability.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in reduced reliability and productivity is sufficient to warrant a 50 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 50 percent rating are not manifested. 

Consideration has been given to assigning a higher disability rating for this period.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that the Veteran appears to be improving somewhat with the use of medication and mental health counseling.  Additionally, the Veteran has not shown difficulties in judgment and thinking, he does not have suicidal or homicidal ideations, he does not exhibit obsessional rituals which interfere with routine activities, his speech is normal, and he does not experience panic attacks.  There is no indication from the record that the Veteran is unable to maintain his personal hygiene.  Therefore, the Board finds that a disability rating of 70 percent is not warranted at any point during the period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no evidence of record indicating that the Veteran is unable to maintain employment solely as a result of his PTSD.  Additionally, it appears that the Veteran has been continuing mental health treatment at the VA Medical Center with promising results.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased disability rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants a 50 percent disability rating for the entire period on appeal, the benefit sought on appeal is granted to that extent and is subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


